Title: From George Washington to Major General Philip Schuyler, 25 January 1779
From: Washington, George
To: Schuyler, Philip


Dear Sir
Head Quarters Philada 25 January 1779

In my last of the 18th instant I omitted to approve of your plan of endeavouring to have the Enemy’s shipping upon Lake Ontario destroyed by the Indians. I had some such Scheme as that in contemplation when I desired that particular information should be obtained of the situation of the place in which they were laid up for the Winter. You will be pleased to direct any kind of combustible composition to be made up in the best manner that it can be done at Albany, or if you have time to send over to the Elaboratory at Springfeild, I doubt not but you may have it prepared there in the compleatest manner. inclosed is an order for the purpose.
I had in contemplation another Scheme⟨;⟩ indeed while I entertained hopes of pushing Matters to the Northward or Westward the ensuing Campaign, I was partly resolved upon it (if upon a sufficient investigation of the subject, and the state of Lake Champlain would admit of it) it should be found practicable—it was to attempt by surprize & the rapid movement of a few Troops in Sleighs the destruction of the Vessels at St Johns—The force in that Quarter stands thus.
Point au-fer. An Officers command
At the Isle aux noix—the 29th Regt
St Johns & Chamble the 31st Do
If the Posts advanced of the Shipping, could be past in the Night I should have no doubt of success in the enterprize nor of safety in the Retreat—for secrecy in the undertaking, & celerity in the execution, must mark our conduct whilst consternation & incapacity (even if they had ability) would follow on that of the Enemy as the whole would be the work of a moment—I do but drop the hint—if you & Genl Clinton upon a consultation, think under all circumstance⟨s⟩ the measure is practicable & advisable this Letter may be his authority for the undertaking—The Party undertaking both, or either of the expeditions should be promised ample reward in case of success.
As I am more and more convinced of the necessity of carrying the War into the Indian Country in the Spring, in order to give peace and security to our own Frontier, I shall be much obliged if you would turn your attention to that matter, and give me your opinion as the number of Men necessary to answer the purpose—whether they shall act principally in one Body; and if so, against what point their force shall be directed: or if divided, (the more effectually to distract the Enemy) by what Routes, against what place, and what number of Men in the separate parties.
In making the preparations in your quarter, you must be guided by your own opinion as to the number of Men that will probably rendezvous and march from thence. For this Reason, I shall be glad to hear from you as soon as possible by Express that such preparations as shall be necessary in other quarters may be set on foot without loss of time.

I have desired Genl Clinton to endeavour to dispose of his force in such a manner as to cover Burnets Feild, the place you mention as being of importance upon the Mohawk River. He complains that he has already calls upon him for succour from more quarters than he can attend to, and I have really been obliged to detach so largely from the main Body of the Army, that I cannot consistent with prudence weaken myself further, while the Enemy remain with their present force at New York. but have counter ordered the March of the Rifle Corps under the Command of Major Posey which I much wanted that the Men might join their respective Regiments. I am &.
